DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112 2nd

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 11-17 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  

Use of the words interposing in claim 11 fails to particularly point out and distinctly claim the subject matter because the meets and bounds of the claim(s) are unclear when it is uncertain what X is being interposed (or inserted) between what Y and what Z.  For the examination, X, Y, and Z has been construed as any event, function, instruction, and data. 

Applicant is required to review the claim and correct all language which does not comply with 35 U.S.C. § 112, second paragraph.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (U.S. Publication 2009/0249049), hereinafter Weissman in view of Daudel et al. (U.S. Patent 8,769,518), hereinafter Daudel.

Referring to claim 11 Weissman teaches, as claimed, a computer program product including one or more non-transitory machine readable mediums encoded with instructions that when executed by one or more processors cause a process to be carried out to interpose on nondeterministic events during multicore virtual machine (VM) execution, the process comprising: 

starting an execution of a multicore (multi-processor, see Paragraph 3) virtual machine (VM) instance (see Fig. 1B, VM 20n), the multicore VM instance including a plurality of virtual processors (see Fig. 1B, VM 20n), at least one virtual processor of the virtual processors configured to execute instructions (stream of instructions, see Paragraph 35) in an instruction stream; reading, by the at least one virtual processor, an instruction to execute (executed, see Paragraph 35); and 52Atty. Docket No.: RTN-A070AUS/18-11683 

responsive to a determination that the instruction is a nondeterministic instruction (when recording of execution VM instructions, non-deterministic events, see Paragraph 28), interposing (event is inserted into execution sequences based on the log entries, see Paragraph 34), by the at least one virtual processor, on the nondeterministic instruction execution (non-deterministic event, see Paragraph 34) of the nondeterministic instruction during replay execution (During replay, see Paragraph 34)  of the multicore VM instance.

Weissman does not disclose expressly to allow deterministic execution of the nondeterministic instruction.

Daudel does disclose to allow deterministic execution of the nondeterministic instruction (non-deterministic operations can be deterministically simulated, see Abstract).



The suggestion/motivation for doing so would have been to prevent different outcome (see Daudel Abstract).

As to claim 12, the modification teaches the computer program product of claim 11, wherein the execution of the VM instance is in an emulation execution environment (simulated, see Daudel Abstract).

Allowable Subject Matter

Claims 1-10 and 18-20 are allowed.

Claims 13-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.





Conclusion

The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure:  

Venkitachalam et al. (US 20090119493 A1) discloses using branch instruction counts to facilitate replay on VM; and

Chow et al. (US 20110029821 A1) discloses recording a selected process for replay.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HYUN NAM/Primary Examiner, Art Unit 2183